Citation Nr: 0422223	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-02 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability, characterized as residuals of a 
right knee injury, status post arthroscopy.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right wrist disability, characterized as postoperative 
residuals of a ganglion cyst.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied increased evaluations for the veteran's 
service-connected right knee and right wrist disabilities.  
The veteran subsequently perfected this appeal.

A RO hearing was held in February 2003.  A transcript of that 
hearing is associated with the claims folder.  In connection 
with his appeal, the veteran indicated that he wanted a 
hearing before a member of the Board sitting at the RO.  The 
hearing was subsequently scheduled for June 2004 and the 
veteran was notified of the scheduled date.  Documentation in 
the claims folder indicates that the veteran failed to report 
for his scheduled hearing.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's right knee disability is manifested by 
slight instability, magnetic resonance imaging (MRI) findings 
of mild arthritic changes and mild chondromalacia in the 
medial knee compartment, and pain on motion.  

3.  The veteran's right wrist disability is manifested by a 3 
cm linear scar on the dorsal surface; and complaints of pain, 
numbness, and tingling.  On examinations in May 2001 and 
August 2003, dorsiflexion of the right wrist was to 70 
degrees and palmar flexion was to 80 degrees.  There is no x-
ray evidence of arthritis or objective evidence of 
neurological impairment.
 
4.  The veteran has not submitted evidence showing that his 
service-connected right knee and right wrist disabilities 
require frequent hospitalization or cause marked interference 
with employment beyond that contemplated in the schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability, characterized as residuals of a 
right knee injury, status post arthroscopy, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.14, 
4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a separate 10 percent evaluation, and no 
more, for right knee arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for a right wrist disability, characterized as postoperative 
residuals of a ganglion cyst, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5215 (2003); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in May 2001, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 


substantiate his claims for increase, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The March 2002 rating decision, the November 2002 statement 
of the case (SOC), and the September 2003 supplemental 
statement of the case (SSOC), collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for increase.  The November 2002 SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The veteran identified relevant treatment at various private 
medical providers and the claims folder contains treatment 
records from Dr. Bostock, the Hughston Clinic (Dr. 
Satterwhite), and the Gwinnett Health System.  The claims 
folder also contains VA treatment records relevant to the 
period on appeal.  The veteran was afforded examinations for 
VA purposes in May 2001 and August 2003.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Background

The veteran was originally granted service connection for a 
right knee disability characterized as a right knee injury, 
status post arthroscopy, and a right wrist disability, 
characterized as postoperative ganglion cyst, in May 1993.  
Both disabilities are currently assigned 10 percent 
evaluations effective from January 14, 1992.  This appeal 
stems from the veteran's February 2001 claim for increase.  
The veteran contends that the currently assigned evaluations 
do not adequately compensate him for the severity of his 
disabilities.

The veteran was seen by a private physician on November 7, 
2000 for complaints of right knee pain.  Physical examination 
revealed edema, effusion, severe crepitus with flexion and 
extension, and pain with motion.  X-rays of the right knee 
revealed mild tibiofemoral joint space narrowing, but were 
otherwise unremarkable.  The veteran returned for follow-up 
on November 14, 2000.  Physical examination revealed 
crepitus, limited range of motion, tenderness over the medial 
aspect, and edema.  Diagnosis was chronic knee pain and the 
veteran was referred for orthopedic evaluation.  

The veteran was subsequently evaluated by Dr. Satterwhite.  
He reported that over the last year he had noticed increasing 
popping about the knee and an increase in pain in the front 
inner aspect of his right knee.  A couple of weeks prior, the 
pain worsened and was accompanied by quadriceps and calf 
spasm.  He had no neurovascular complaints in the right lower 
extremity and no complaints of locking, catching, or giving 
way.  

Ligamentous testing of the right knee demonstrated no 
abnormalities with a negative Lachman pivot, negative 
anterior/posterior drawer, and no opening varus valgus at 0-
30 degrees.  Right anterior knee pain was elicited with 
patellofemoral compression and also valgus extension 
overload.  Medial McMurray's testing elicited medial joint 
line pain, but no click.  Quadriceps tone was slightly 
decreased on the right.  AP and lateral and oblique of the 
right knee demonstrated no abnormalities.  Impression was 
"right knee pain, apparent joint overload with 
patellofemoral stress syndrome and possible underlying medial 
meniscus tear."  The veteran was given a home rehab program 
and was to continue with medication and icing.  

The veteran underwent MRI testing of the right knee in 
November 2000.  Cruciate and collateral ligaments were 
reported as normal.  No tears were visualized in the medial 
meniscus or lateral meniscus.  Mild arthritic changes were 
noted in the medial knee compartment; there was mild 
chondromalacia in the medial knee compartment with some mild 
irregular cartilaginous thinning involving the posterolateral 
aspect of the medial femoral condyle; and a small 7 mm 
subchondral cyst with some surrounding marrow edema involving 
the posterocentral aspect of the tibial plateau.  Trace 
effusion within normal limits was also noted.  

The veteran returned for follow-up approximately two weeks 
later.  Despite exercises and medication, he was still 
painful on the inner aspect of his knee.  Physical 
examination demonstrated a very trace right antalgic gait, 
improved from last examination.  Examination did not reveal 
any effusion, but there was still some slight tenderness to 
palpation along the medial joint line of the medial patellar 
articular surface.  Range of motion was full and McMurray's 
testing was negative.  Ligamentous examination was normal and 
there was very slight discomfort with valgus extension 
overload of the patella femoral joint.  The MRI results were 
discussed and impression was "right knee medial compartment 
and patellofemoral overload with underlying mild 
chondromalacia of the medial compartment."  The veteran was 
recommended to continue with physical therapy rehab program 
and anti-inflammatory medication.  

The veteran underwent an examination for VA purposes in May 
2001.  He reported numbness in his right wrist, intermittent 
at first, but now constant at night.  His hand gets numb and 
tingly, especially along the medial nerve dermatomes.  He has 
difficulty with handgrip and experiences increased symptoms 
with wrist flexion.  Prolonged standing causes swelling and 
pain in his knee.  

Physical examination revealed a 3 cm scar on the dorsal 
surface, linear in nature.  There was good wound healing 
without tenderness, elevation, keloid, or disfigurement.  
Range of motion testing of the right wrist revealed 
dorsiflexion of up to 70 degrees.  Palmar flexion was to 80 
degrees with pain, and radial deviation at 20 degrees with 
pain.  Ulnar deviation was 45 degrees.  The examiner noted 
that movement of the right wrist was associated with pain and 
weakness.  No Tinel's sign was detected.  

The appearance of the right knee joint was within normal 
limits.  There was no heat, redness, swelling, effusion, 
drainage, instability, or weakness detected on examination.  
There was pain in the right knee upon flexion at 130 degrees 
and extension was 0.  Drawer test was within normal limits.  
There were some slight popping sounds on evaluation of the 
meniscal McMurray's test.  There were no other constitutional 
signs of arthritis, fatigue, weakness, lack of endurance or 
incoordination noted.  Leg length was equal bilaterally and 
there were no signs of any abnormal weight bearing.  The 
veteran uses a cane for ambulation, which was left in the 
car.  Posture was normal, but gait was slightly slow.  

X-rays of the right wrist and right knee were negative.  
Radiology reports indicate there was no evidence of acute 
osseous injury or significant degenerative change in the 
right knee or right wrist.  The nerve conduction velocity 
study of the upper extremities revealed no slowing of all 
nerves tested and was consistent with a normal study.  
Diagnoses were "status post ganglion cyst removal with 
residuals of pain and limitation of motion on examination" 
and "status post arthroscopy, right knee with residuals of 
pain and limitation of motion."  

VA treatment records dated in December 2001 report findings 
of bilateral mild crepitus in both knees, right greater than 
left.  Range of motion in the right knee was from 0 to 100 
degrees.  The veteran presented for a follow up of chronic 
right knee pain in August 2002.  He uses a knee brace with 
some relief.  Examination revealed full range of motion in 
all extremities.  There was positive focal tenderness on 
palpation of the entire right knee joint, but no swelling or 
crepitus.  

The veteran underwent another examination for VA purposes in 
August 2003.  He reported painful knee swelling, especially 
at night.  Locking and popping occur at times and are 
difficult to reverse.  Symptoms occur intermittently as often 
as four to five times weekly with each occurrence lasting for 
three to four hours.  He has difficulty walking, standing, 
and sitting for extended periods of time.  Current treatment 
includes Tylenol #3, Darvocet N, Percocet, and Salsate.  

The veteran reported pain and stiffness at the wrist, elbow, 
and shoulder after prolonged use.  He reported nerve disease 
with abnormal sensation and weakness of the affected part.  
Symptoms affect his ability to carry heavy loads and occur 
intermittently, as often as three to four times a week, with 
each occurrence lasting two to three hours.  He is unable to 
perform gardening activities or push a lawn mower.  

Examination of the musculoskeletal system revealed abnormal 
forward bent posture and antalgic gait.  Examination of the 
feet revealed signs of abnormal weight bearing and he wears a 
brace for ambulation because of right knee buckling.  The 
general appearance of the right wrist joint was within normal 
limits.  Range of motion of the right wrist was reported as 
follows: dorsiflexion (70 degrees); palmar flexion (80 
degrees); radial deviation (20 degrees); and ulnar deviation 
(45 degrees).  Range of motion on the right was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  

The general appearance of the right knee joint was reported 
as abnormal with findings of bone deformity of 
widening/hypertrophy.  Range of motion was flexion to 130 
degrees with pain at 130 degrees and extension to 0 degrees 
with pain at 0 degrees.  Range of motion on the right was 
limited by pain, fatigue, weakness, lack of endurance, 
incoordination, and pain has the major functional impact.  
Drawer test and McMurray's on the right knee were abnormal 
with slight instability.  Examination of the right knee 
revealed crepitus.  X-rays of the right knee were within 
normal limits.  

On neurological testing, the peripheral nerve examination was 
within normal limits.  Motor and sensory functions of the 
upper and lower extremities were also within normal limits.  

In February 2003, the veteran provided testimony at a hearing 
at the RO.  He reported that his knee locks and has caused 
him to fall.  He reported that VA gave him a brace so that he 
would not fall and he has been wearing this brace for almost 
two years.  He reported constant pain, worse at night.  He 
does not have constant pain in his wrist.  When he lifts, 
there is a pain that runs from his center index finger down 
through his wrist.  He can lift about 15 to 20 pounds without 
developing pain.  

The veteran most recently underwent an examination for VA 
purposes in September 2003.  The examination was based on 
secondary service connection claims, but findings related to 
the right knee were also provided.  Examination of the feet 
did not reveal any signs of abnormal weight bearing.  The 
veteran wears a brace for ambulation because of pain in the 
right knee.  General appearance of the right knee joint was 
described as within normal limits.  Flexion was to 140 
degrees with pain occurring at 120 degrees.  Extension was to 
0 degrees with pain at 0 degrees.  Range of motion of the 
right knee was additionally limited by pain and pain was 
noted to have the major functional impact.  The Drawer test 
and McMurray's test of the right knee were within normal 
limits.  There was crepitus in the right knee.  

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

VA regulations provide that evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. 
§ 4.14 (2003).  Separate ratings, however, may be assigned 
for the separate and distinct manifestations of the same 
injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Right Knee Disability

The RO originally evaluated the veteran's right knee 
disability as 10 percent disabling pursuant to Diagnostic 
Code 5257.  Under this provision, other impairment of the 
knee is rated as follows: slight recurrent subluxation or 
lateral instability (10 percent); moderate recurrent 
subluxation or lateral instability (20 percent); and severe 
recurrent subluxation or lateral instability (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  

The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2003).

The veteran reportedly uses a brace for right knee buckling 
and pain.  Examination findings regarding instability of the 
right knee, however, are not entirely consistent.  The August 
2003 examination noted abnormal Drawer and McMurray's testing 
of the right knee with slight instability.  In September 
2003, the Drawer test and McMurray's test were reported as 
within normal limits.  On review, the objective findings of 
record do not more nearly approximate moderate recurrent 
subluxation or instability.  Thus, the Board finds that the 
veteran's disability is manifested by no more than slight 
instability and an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5257.  In making this 
determination, the Board notes that Diagnostic Code 5257 is 
not predicated on limitation of motion and pain is already 
encompassed within.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Other potentially applicable diagnostic codes that provide 
for evaluations in excess of 10 percent include 5256 
(ankylosis of the knee), 5258 (dislocated semilunar 
cartilage), 5260 (limitation of flexion of the leg), and 5261 
(limitation of extension of the leg).  There is no current 
evidence of ankylosis of the knee or dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  Thus, Diagnostic Codes 5256 and 
5258 are not for application.  Diagnostic Codes 5260 and 5261 
will be discussed in connection with the propriety of a 
separate evaluation for arthritis.

In March 2002, the RO continued the veteran's 10 percent 
evaluation for his right knee disability, but indicated that 
the Diagnostic Code was being changed from 5257 to 5010.  
Under this provision, traumatic arthritis substantiated by x-
ray findings is to be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003).  Diagnostic 
Code 5003 provides that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  (DC 5200, etc.)  When 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  With x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations, a 20 percent 
rating is warranted.  With x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98 (August 14, 1998).

X-rays of the veteran's right knee taken in August 2003 were 
described as within normal limits.  MRI of the right knee 
dated in November 2000, however, reported mild arthritic 
changes in the medial knee compartment.  Resolving any 
reasonable doubt in the veteran's favor, the Board accepts 
this as definitive evidence of right knee arthritis.  
Pursuant to Diagnostic Code 5003, the veteran is to be 
evaluated based on limitation of motion.  

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).

The veteran's range of motion of the right knee has been 
reported as from 0 to 130 degrees, 0 to 100 degrees, and most 
recently as 0 to 140 degrees with pain beginning at 120 
degrees.  VA standards describe normal range of motion of the 
knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate 
II (2003).  On review, there is evidence of some limitation 
of motion of the right knee, but the findings do not meet the 
criteria for a zero percent evaluation under either 
Diagnostic Code 5260 or 5261.  

Notwithstanding, as indicated above, a separate evaluation 
for arthritis can also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VA regulations set forth at 
38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration 
of a functional impairment due to pain on motion when 
evaluating the severity of a musculoskeletal disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40 (2003).

The veteran complains of chronic right knee pain and reports 
frequent flare-ups.  Examinations of record indicate that the 
veteran's range of motion of the right knee is limited by 
pain and that pain has a major functional impact.  There is 
also evidence of tenderness and crepitus in the right knee.  
Accordingly, a separate 10 percent evaluation for arthritic 
changes in the right knee with painful motion is warranted.  
The Board acknowledges the significant subjective symptoms 
reported by the veteran but does not find symptoms or 
pathology creating impairment that would warrant an 
evaluation greater than 10 percent.  See DeLuca, supra.  

Right Wrist Disability

On review of the claims folder, the veteran's right wrist 
disability is evaluated pursuant to Diagnostic Codes 5215-
7804.  The currently assigned 10 percent evaluation appears 
to be based on the July 1993 VA examination that described 
the veteran's right dorsal wrist scar as "tender."  

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars that were tender and painful on objective 
demonstration warranted a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  The rating criteria 
for the evaluation of skin disabilities were amended 
effective August 30, 2002 and are not applicable prior to the 
effective date of revision.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The revised Diagnostic Code 7804 provides that 
superficial scars, painful on examination warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003).  

The Board acknowledges that the veteran has not been 
specifically advised of the revised criteria pertaining to 
the evaluation of scars.  As set forth above, the revised 
Diagnostic Code 7804 is not substantially changed from the 
former version.  Consequently, the Board finds that the 
veteran is not prejudiced by any lack of notification of the 
amendments to the rating schedule.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Physical examination in May 2001 revealed a 3 cm linear scar 
on the dorsal surface of the right wrist.  There was no 
tenderness, elevation, keloid, or disfigurement.  The veteran 
is currently in receipt of a 10 percent evaluation for tender 
scarring and the Board will not disturb this evaluation.  An 
evaluation in excess of 10 percent, however, is not available 
under either the former or the revised Diagnostic Code 7804.  

On review, there is no indication that the right wrist scar 
is poorly nourished with repeated ulceration, is deep or 
causes limited motion, is unstable, or causes limitation of 
function of the affected part.  Consequently the former 
Diagnostic Codes 7803 and 7805, and the revised Diagnostic 
Codes 7801, 7803, and 7805 are not for application.  

For VA purposes, normal range of motion of the wrist is from 
70 degrees dorsiflexion to 80 degrees palmar flexion.  See 
38 C.F.R. § 4.71, Plate I (2003).  Under the rating schedule 
for the evaluation of musculoskeletal disabilities, 
limitation of the major/minor wrist is evaluated as follows: 
dorsiflexion less than 15 degrees (10 percent); and palmar 
flexion limited in line with the forearm (10 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2003).  

On examinations in May 2001 and August 2003, dorsiflexion of 
the right wrist was to 70 degrees and palmar flexion was to 
80 degrees.  Thus, the criteria for a compensable evaluation 
for limitation of motion of the right wrist are not 
satisfied.  There is no evidence of ankylosis or x-ray 
evidence of right wrist arthritis and therefore, Diagnostic 
Codes 5003, 5010, and 5214 are not for application.  

The Board acknowledges that additional compensation is 
potentially available for functional impairment due to pain 
on motion.  See DeLuca, supra.  The veteran complains of pain 
and the Board does not doubt his assertions.  The May 2001 
examination noted some pain on motion of the right wrist, 
although range of motion appears normal for VA purposes.  
There is no current evidence of swelling, deformity, or 
atrophy of the right wrist joint.  Further, motor and sensory 
functions of the upper extremities are within normal limits.  
Consequently, the Board does not find symptoms or pathology 
creating impairment that would warrant a compensable 
evaluation for functional impairment due to pain on motion.  

In the September 2003 SSOC, the RO considered the rating 
criteria contained in 38 C.F.R. § 4.124a pertaining to 
neurological conditions and convulsive disorders.  The 
veteran reports numbness and tingling in his right wrist and 
that he has difficulty with handgrip.  Nerve conduction study 
of the upper extremity was normal and there is no objective 
evidence of any neurological impairment associated with the 
veteran's ganglion cyst excision.  Consequently, the Board 
finds that application of the peripheral nerve codes is not 
appropriate.  

The Board has considered all applicable diagnostic codes, 
including the potential for separate evaluations for scarring 
and orthopedic manifestations, and concludes that an 
evaluation in excess of the currently assigned 10 percent is 
not warranted for the veteran's right wrist disability.  As 
the preponderance of the evidence is against this claim for 
increase, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
right knee and right wrist disabilities and there is no 
indication that these disabilities cause a marked 
interference with employment beyond that contemplated in the 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation in excess of 10 percent for a right knee 
disability, characterized as residuals of a right knee 
injury, status post arthroscopy, is denied.

A separate 10 percent evaluation for right knee arthritis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

An evaluation in excess of 10 percent for a right wrist 
disability, characterized as postoperative residuals of a 
ganglion cyst, is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



